428 F.2d 470
Janelle BEAUBOEUF and the American Federation of Teachers, Local Union #1130 AFL-CIO, Plaintiffs-Appellants,v.DELGADO COLLEGE AND ITS BOARD OF MANAGERS et al., Defendants-Appellees.
No. 28919.
United States Court of Appeals, Fifth Circuit.
July 6, 1970.

Benjamin E. Smith, of Smith & Scheuermann, New Orleans, La., for plaintiffs-appellants.
Jack P. F. Gremillion, State Atty. Gen., Baton Rouge, La., Alvin J. Liska, City Atty., William P. Schuler, Second Asst. Atty. Gen., New Orleans, La., for defendants-appellees.
Samuel I. Rosenberg of Polack, Rosenberg & Rittenberg, New Orleans, La., for Orleans Parish School Board, intervenor.
Before BELL, COLEMAN, and AINSWORTH, Circuit Judges.
PER CURIAM.


1
Local Union #1130 of the American Federation of Teachers, New Orleans, Louisiana, presented the governing Board of Delgado College with a petition for recognition as the exclusive collective bargaining agent of the professional teaching staff at the College. The petition was rejected. An unsuccessful four day strike followed. The Union sought a mandatory injunction compelling the College to bargain collectively with it as the exclusive representative of Delgado's teachers.


2
Delgado is an agency of the City of New Orleans, pursuant to the last will and testament of Isaac Delgado, deceased. Its primary financial support is provided by the State of Louisiana. Other income is derived from federal grants, tuition, etc.


3
After a full hearing the District Court denied relief. 303 F.Supp. 861.


4
Louisiana has no statute permitting or requiring publicly owned educational institutions to bargain collectively with its teachers. The National Labor Relations Act expressly excludes state and municipal governing bodies or agencies, 29 U.S.C.A. § 152(2).


5
We agree with the District Court that this case presents no cognizable issue of due process or equal protection.

The judgment of the District Court is

6
Affirmed.